ON APPLICATION.FOR REHEARING
........................, J. Since the opinion in this case was handed down, wei have been favored with a number of briefs prepared by prominent members of the bar, representing' public carriers, and filed with us as amici curiae, in support of appellant’s application for a rehearing. The apparent interest in the litigation, the eminence of counsel and their standing at the bar, impels us to depart from our usual custom of acting upon applications for rehearing without comment.
"We have carefully reconsidered the case and have come to the conclusion that our former decree was correct. The case is ■one which we find difficult to realize as of the transcendent importance imputed to it by counsel, since it involves a simple question of fact. A shipper of lettuce sues to recover for damage to the shipment sustained in transit. The carrier defends on the ground that the damage was due to an inherent vice or defect in the lettuce. The trial court held, under unquestionable and unquestioned authority that the burden of proof was upon the carrier and that it had failed to sustain this burden; and this court, under the authority of hundreds of cases of our Supreme Court and of this court, to the effect that a trial court’s finding of fact will not be disturbed unless manifestly erroneous, held that there was not sufficient evidence in the record to justify a finding that there had been manifest error in the judgment complained of.
The rehearing applied for is refused.
JANVIER, J., dissents for written reasons on file.